DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 7/16/2019, in which claims 1-20 were canceled, and claims 21-40 were added.  Receipt is also acknowledged of an amendment, filed 9/13/2022, in which the status identifiers were updated.  Claims 21-40 are pending.

Election/Restrictions
Applicant’s election without traverse of the species (A) DNA:RNA duplex as recited in claims 21, 31 and 40, and (B) flow cell with multiple microfluidic channels as recited in claim 39 in the reply filed on 9/13/2022 is acknowledged.
Upon further consideration, the requirement for an election of species type (A) has been withdrawn.  The requirement for an election of species type (B) is maintained.
The response does not provide a listing of claims readable upon the elected species.  Claim 36 depends from claim 21 and recites, “wherein the bead is a magnetic bead, a hollow bead, or a solid bead.”  This claim is interpreted as limiting the solid support of claim 21 to a magnetic bead, a hollow bead, or a solid bead.  Thus, this claim is not readable upon the elected species.
Claim 37 is drawn to the non-elected species of an array.
Claim 38 is drawn to the non-elected species of a bead.
Claims 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2022.
Claims 21-35, 39 and 40 are under consideration as they read on the elected species of a flow cell with multiple microfluidic channels.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).

Required response - Applicant must provide such statement.

Specification
The use of the terms TRUSEQ (page 31, line 5) and HISEQ (page 31, line 6), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 24 is objected to because of the following informalities:  it would be preferable to refer to “the first transposon sequence” in line 2, rather than “the transposon sequence.”  Because the claim refers to “the transferred strand,” it is clear that “the transposon sequence” is the “first transposon sequence.”  However, it would be preferable to make the reference to the first transposon sequence explicit in the claim.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the claim recites “and/or molecular of biochemical manipulation.”  It is clear from page 10, line 10 of the specification that the phrase “molecular of biochemical” should be “molecular or biochemical.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-30, 32-35, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shendure et al (US Patent No. 10,457,936 B2; see the entire reference), as evidenced by Voelkerding et al (Clinical Chemistry, Vol. 55, No. 4, pages 641-658, 2009), and Vyawahare et al (Chemistry & Biology, Vol. 17, pages 1052-1065, 2010).
Regarding claims 21, 34 and 35, Shendure et al teach a composition comprising a DNA:DNA duplex in the form of a target DNA molecule immobilized on a flowcell, and a transposome comprising a transposase loaded with compatible adaptors (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  Shendure et al teach loading the transposase with synthetic DNA oligonucleotides containing transposase mosaic end (ME), primer sites, and flowcell adapter sequence, which are annealed to form a double-stranded nucleic acid (e.g., column 31, lines 38-43).  Shendure et al teach that the transposase is a Tn5 transposase (e.g., column 32, lines 46-49).  Shendure et al teach that transposition will result in one of the adaptors (ME at the 3’ end) being directly linked (i.e., the transferred strand of the claims), and the other remaining bound via hybridization (i.e., the nontransferred strand of the claims) (e.g., column 22, lines 29-36).  
Regarding claim 22, Shendure et al teach that during transposition, the transposase is associated with the target DNA molecule (i.e., DNA:DNA duplex of the claim) (e.g., Example 3).
Regarding claim 23, Shendure et al teach the composition where the double-stranded nucleic acid molecule of the claim is the ME, and the double-stranded nucleic acid molecule comprises other nucleotide sequences on one or both strands, which are primer sites and a flowcell adaptor sequence (e.g., paragraph bridging columns 22-23, lines column 31, lines 38-43).
Regarding claims 24-26, 28, 29 and 40, Shendure et al teach the composition where the transposon comprises DNA sequence with an outer flowcell primer (capture tag domain of claims), a degenerate barcode (tags amplification products; amplification tag domain), and inner sequence primer (sequencing tag domain), and the transposase recognition sequence, such that the sequence is added by the transposase (e.g., column 22, line 64 to column 23, line 9).  
	Regarding claim 30, Shendure et al teach that the target DNA (DNA:DNA duplex of the claim) are immobilized on the flowcell via immobilized primers on the flowcell (e.g., column 2, lines 31-47; paragraph bridging columns 2-3; paragraph bridging columns 16-17).
	Regarding claim 32, Shendure et al teach that the target DNA (DNA:DNA duplex of the claim) comprises an adaptor that is complementary to a plurality of immobilized primers (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  The adaptor contains the target of the claim, and the immobilized primer is target-specific to the adaptor sequence.
	Regarding claim 33, Shendure et al teach that the target DNA (DNA:DNA duplex of the claim) comprises an adaptor that is complementary to a plurality of immobilized primers (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).
	Regarding claim 39, Shendure et al teach that the flowcell is a standard GAIIx flowcell (e.g., column 5, lines 49-50; column 32, lines 43-52).
	Voelkerding et al is cited only two show that the Illumina genome analyzer (GA) was purchased from Solexa in 2006 (e.g., paragraph bridging pages 642-643).  Voelkerding et al teach that the GA uses a flow cell consisting of an optically transparent slide with 8 individual lanes of the surfaces of which are bound oligonucleotide anchors (e.g., paragraph bridging pages 642-643).
	Vyawahare et al teach that the Solexa GAII uses a microfluidic flow cell split into eight lanes (e.g., paragraph bridging pages 1055-1056).
	Thus, the GAIIx flowcell of Shendure et al comprises multiple microfluidic channels and meets the limitations of claim 39.
	Regarding claim 27, Shendure et al teach a composition comprising a transposon composition immobilized on a bead via biotin (e.g., column 26, lines 47-59).  Shendure et al teach the transposon composition comprises a transposase and a double-stranded nucleic acid comprising a mosaic end sequence and its reverse complement (e.g., column 26, lines 47-59).  Shendure et al teach the association of the immobilized transposon composition with genomic DNA (DNA:DNA duplex), whereby the genomic DNA becomes immobilized with the transposon composition during the transposition reaction (e.g., column 26, lines 34-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30, 32-35 and 40 are rejected under 35 U.S.C. 103 as being obvious over Rigatti et al (US Patent No. 9,029,103 B2, cites as reference 1 on the IDS filed 4/1/2019; see the entire reference) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1; see the entire reference).
The applied reference has a common joint inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 21, 23-30, 32, 33 and 40, Rigatti et al teach a composition for fragmenting genomic DNA attached to a solid surface, where the composition comprises genomic DNA fragments (DNA:DNA duplex of the claim) comprising P5 adaptors on the 3’ ends hybridized to P5 primers immobilized on a solid surface; and a complex comprising a transposase protein and cognate transposon (e.g., paragraph bridging columns 12-13; Fig. 4).  Rigatti et al teach that the transposon includes additional nucleic acid sequences, such as primers, adapters indexing tags, restriction enzyme sites, and/or oligonucleotide indexing tags, which allow for amplification to produce clusters for sequencing and for identification of amplification products (e.g., column 2, lines 50-62; column 9, lines 47-56).  The complex comprising the transposase and transposon of Rigatti et al is shown in Fig. 4 and reproduced here below.

    PNG
    media_image1.png
    61
    321
    media_image1.png
    Greyscale

 	Regarding claim 22, Rigatti et al teach that the complex is associated with the immobilized target during the fragmentation (e.g., column 2, lines 50-62; column 9, lines 47-56; Fig. 4).
Regarding claim 34, Rigatti et al teach that the transpose can be a Tn transposase (e.g., paragraph bridging columns 12-13). 
Regarding claims 35 and 40, Rigatti et al teach that the surface is inside a flowcell (e.g., column 10, lines 32-49).   
Rigatti et al do not teach that the transposon comprises a double-stranded nucleic acid comprising a transferred strand comprising a first transposon sequence and a non-transferred strand comprising a second transposon sequence that is complementary to the first transposon sequence.  Rigatti et al do not teach that the tag is 5’ of the first transposon sequence.  Rigatti et al do not teach the transposon composition comprising a label.  Rigatti et al do not teach the transferred strand comprises a sequencing tag domain, a capture tag domain, and an amplification tag domain.  Rigatti et al do not teach that the Tn transposase is Tn5 transposase.
Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand an a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049], [0056] and [0410]).  Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  The complex is shown graphically in Fig. 13, a portion of which is reproduced below.

    PNG
    media_image2.png
    130
    414
    media_image2.png
    Greyscale

Grunenwald et al teach that the provision of the composition provides for easier and faster methods of fragmentation of DNA (e.g., paragraph [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition for fragmenting genomic DNA of Rigatti et al to substitute the generic transposase and transposon composition of Rigatti et al with the specific Tn5 transposase and transposon composition comprising 5’ tagged transferred strand and a complementary non-transferred strand, including the tags and label of Grunenwald et al, because Rigatti et al teach the provision of a transposase and transposon composition of a generic structure of Fig. 4, which is similar to the more detailed structure of Grunenwald et al shown in Fig. 13.  Both Rigatti et al and Grunenwald et al teach the provision of the transposase and transposon complex for the same purpose of fragmenting and tagging DNA.  Thus, one would have had a reasonable expectation of success in making such a substitution in order to achieve the predictable result of providing a complex suitable for fragmentation and tagging.
One would have been motivated to make such a modification in order to receive the expected benefit of using a fully specified complex structure as taught by Grunenwald et al, which has the same function disclosed by Rigatti et al.  Further, Rigatti et al teach that the transposase and transposon complex provides for easier and faster methods of fragmenting and tagging.  Moreover, one would gain the additional functionality of the tags and label of Grunenwald et al.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Rigatti et al (US Patent No. 9,029,103 B2, cited as reference 1 on the IDS filed 4/1/2019; see the entire reference) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1; see the entire reference) as applied to claims 21-30, 32-35 and 40 above, and further in view of Banerjee et al (WO 2007/123744 A2; see the entire reference).
The combined teachings of Rigatti et al and Grunenwald et al are described above and applied as before.  Further, Rigatti et al teach that the surface is a flow cell, and flow cells that can be used are described in WO 2007/123744 (e.g., column 11, lines 22-27).
Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rigatti et al and Grunenwald et al to include the flow cell in the context of a device containing multiple microfluidic channels as taught by Banerjee et al, because Rigatti et al teach it is within the ordinary skill in the art to use a flow cell in a manner described in WO 2007/123744, and Banerjee et al is WO 2007/123744, which teaches flowcells in the context of multiple microfluidic channels.  Accordingly, one would have a reasonable expectation of success in applying the flowcell of Banerjee et al to the composition taught by Rigatti et al.
One would have been motivated to make such a modification in order to receive the expected benefit of using an economical flowcell device containing multiple microfluidic channels as taught by Banerjee et al.  Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent any evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.

Claims 21-30, 32-35 and 40 are rejected under 35 U.S.C. 103 as being obvious over Rigatti et al (US Patent No. 11,279,975 B2; see the entire reference) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1; see the entire reference).
The applied reference has a common joint inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 21, 23-30, 32, 33 and 40, Rigatti et al teach a composition for fragmenting genomic DNA attached to a solid surface, where the composition comprises genomic DNA fragments (DNA:DNA duplex of the claim) comprising P5 adaptors on the 3’ ends hybridized to P5 primers immobilized on a solid surface; and a complex comprising a transposase protein and cognate transposon (e.g., column 13, lines 25-61; Fig. 4).  Rigatti et al teach that the transposon includes additional nucleic acid sequences, such as primers, adapters indexing tags, restriction enzyme sites, and/or oligonucleotide indexing tags, which allow for amplification to produce clusters for sequencing and for identification of amplification products (e.g., column 3, lines 6-11; column 10, lines 13-22).  The complex comprising the transposase and transposon of Rigatti et al is shown in Fig. 4 and reproduced here below.

    PNG
    media_image1.png
    61
    321
    media_image1.png
    Greyscale

 	Regarding claim 22, Rigatti et al teach that the complex is associated with the immobilized target during the fragmentation (e.g., column 2, line 65 to column 3, line 11; column 10, lines 13-22; Fig. 4).
Regarding claim 34, Rigatti et al teach that the transpose can be a Tn transposase (e.g., column 13, lines 25-61). 
Regarding claims 35 and 40, Rigatti et al teach that the surface is inside a flowcell (e.g., paragraph bridging columns 10-11).   
Rigatti et al do not teach that the transposon comprises a double-stranded nucleic acid comprising a transferred strand comprising a first transposon sequence and a non-transferred strand comprising a second transposon sequence that is complementary to the first transposon sequence.  Rigatti et al do not teach that the tag is 5’ of the first transposon sequence.  Rigatti et al do not teach the transposon composition comprising a label.  Rigatti et al do not teach the transferred strand comprises a sequencing tag domain, a capture tag domain, and an amplification tag domain.  Rigatti et al do not teach that the Tn transposase is Tn5 transposase.
Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand an a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049], [0056] and [0410]).  Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  The complex is shown graphically in Fig. 13, a portion of which is reproduced below.

    PNG
    media_image2.png
    130
    414
    media_image2.png
    Greyscale

Grunenwald et al teach that the provision of the composition provides for easier and faster methods of fragmentation of DNA (e.g., paragraph [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition for fragmenting genomic DNA of Rigatti et al to substitute the generic transposase and transposon composition of Rigatti et al with the specific Tn5 transposase and transposon composition comprising 5’ tagged transferred strand and a complementary non-transferred strand, including the tags and label of Grunenwald et al, because Rigatti et al teach the provision of a transposase and transposon composition of a generic structure of Fig. 4, which is similar to the more detailed structure of Grunenwald et al shown in Fig. 13.  Both Rigatti et al and Grunenwald et al teach the provision of the transposase and transposon complex for the same purpose of fragmenting and tagging DNA.  Thus, one would have had a reasonable expectation of success in making such a substitution in order to achieve the predictable result of providing a complex suitable for fragmentation and tagging.
One would have been motivated to make such a modification in order to receive the expected benefit of using a fully specified complex structure as taught by Grunenwald et al, which has the same function disclosed by Rigatti et al.  Further, Rigatti et al teach that the transposase and transposon complex provides for easier and faster methods of fragmenting and tagging.  Moreover, one would gain the additional functionality of the tags and label of Grunenwald et al.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Rigatti et al (US Patent No. 11,279,975 B2; see the entire reference) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1; see the entire reference) as applied to claims 21-30, 32-35 and 40 above, and further in view of Banerjee et al (WO 2007/123744 A2; see the entire reference).
The combined teachings of Rigatti et al and Grunenwald et al are described above and applied as before.  Further, Rigatti et al teach that the surface is a flow cell, and flow cells that can be used are described in WO 2007/123744 (e.g., column 11, lines 22-58-63).
Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rigatti et al and Grunenwald et al to include the flow cell in the context of a device containing multiple microfluidic channels as taught by Banerjee et al, because Rigatti et al teach it is within the ordinary skill in the art to use a flow cell in a manner described in WO 2007/123744, and Banerjee et al is WO 2007/123744, which teaches flowcells in the context of multiple microfluidic channels.  Accordingly, one would have a reasonable expectation of success in applying the flowcell of Banerjee et al to the composition taught by Rigatti et al.
One would have been motivated to make such a modification in order to receive the expected benefit of using an economical flowcell device containing multiple microfluidic channels as taught by Banerjee et al.  Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent any evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29, 34, 35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 14, 15 and 22 of U.S. Patent No. 9,683,230 B2 (hereinafter the ‘230 patent) in view of Shendure et al (US Patent No. 10,457,936 B2) and Meagher, RJ. (Microfluidic tools for microbiome and metagenomic analysis. No. SAND2010-8788P. Sandia National Lab.(SNL-CA), Livermore, CA (United States), December 17, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 3 of the ‘230 patent requires the provision of a “solid support having transposome complexes immobilized thereon, wherein said transposome complexes comprise a transposase bound to a first polynucleotide comprising (i) a 3’ portion comprising a transposon end sequence, and (ii) a first tag comprising a first tag domain,” and “a second polynucleotide comprising a region complementary to said transposon end sequence.”  The solid support further comprises a library of immobilized double-stranded target DNA fragments wherein at least one strand is 5’ tagged with the first tag.  Thus, claim 3 of the ‘230 patent anticipates instant claims 21-24.  See also claim 27 of the ‘230 patent, which depends from claim 1.  Claim 3 of the ‘230 patent depends from claim 1.
Claim 3 of the ‘230 patent does not specify that the tag comprises a sequence that permits molecular or biochemical manipulation of an oligonucleotide to which the tag is attached.  Claim 3 of the ‘230 patent does not specify that the tag comprises one or more of a site for annealing an oligonucleotide, a sequencing tag domain .  Claim 14 of the ’230 patent depends from claim 1 and specifies that the tag domain comprises a region for cluster amplification.  Claim 15 of the ‘230 patent depends from claim 1 and specifies that the tag domain comprises a region for priming a sequencing reaction.  Accordingly, instant claims 25, 26 and 28 are not patentably distinct from the claims of the ‘230 patent.
Claim 3 of the ‘230 patent does not specify that the transposase is a Tn5 transposase.  However, both claims 3 and 6 depend from claim 1, and claim 6 specifies that the transposase is a Tn5 transposase.  Accordingly, instant claim 34 is not patentably distinct from the claims of the ‘230 patent.
	Claim 3 of the ‘230 patent does not specify that the solid support is a flow cell.  However, claim 22 depends from claim 1 and indicates that the solid support is an inner surface of a tube.  Accordingly, instant claim 35 is not patentably distinct from the claims of the ‘230 application.
	Claim 3 of the ‘230 patent does not specify that the solid support is a flow cell and does not specify that the tag domain is a sequencing tag domain or an amplification tag domain.  Claim 14 of the ’230 patent depends from claim 1 and specifies that the tag domain comprises a region for cluster amplification.  Claim 15 of the ‘230 patent depends from claim 1 and specifies that the tag domain comprises a region for priming a sequencing reaction.  Furthermore, claim 22 depends from claim 1 and indicates that the solid support is an inner surface of a tube.  Accordingly, instant claim 40 is not patentably distinct from the claims of the ‘230 patent.
	Claim 3 of the ‘230 patent does not specify that the transposon composition comprises a biotin.  However, Shendure et al teach a composition comprising a transposon composition immobilized on a bead via biotin (e.g., column 26, lines 47-59).  Because the claims of the ‘230 patent require immobilization of the transposome complexes, it would have been obvious to one to use a prior art immobilization structure such as biotin to predictably achieve the immobilization of the transposon composition, and thereby immobilize the transposome.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘230 patent.
	Claim 3 of the ‘230 patent does not specify that the tag domain comprises a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Shendure et al teach a composition comprising a DNA:DNA duplex in the form of a target DNA molecule immobilized on a flowcell, and a transposome comprising a transposase loaded with compatible adaptors (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  Shendure et al teach loading the transposase with synthetic DNA oligonucleotides containing transposase mosaic end (ME), primer sites, and flowcell adapter sequence, which are annealed to form a double-stranded nucleic acid (e.g., column 31, lines 38-43).  Shendure et al teach that transposition will result in one of the adaptors (ME at the 3’ end) being directly linked (i.e., the transferred strand of the claims), and the other remaining bound via hybridization (i.e., the nontransferred strand of the claims) (e.g., column 22, lines 29-36).  Shendure et al teach the composition where the transposon comprises DNA sequence with an outer flowcell primer (capture tag domain of claims), a degenerate barcode (tags amplification products; amplification tag domain), and inner sequence primer (sequencing tag domain), and the transposase recognition sequence, such that the sequence is added by the transposase (e.g., column 22, line 64 to column 23, line 9).  It would have been obvious to one to include the tag domains of Shendure et al in the tag domain of the ‘230 patent, because both the ‘230 patent and Shendure et al are directed to a composition of transposon tagged DNA.  One would have been motivated to include the tags of Shendure et al to add additional functionality to the tag domain of the ‘230 patent.  Accordingly, instant claim 29 is not patentably distinct from the claims of the ‘230 patent.
	The claims of the ‘230 patent do not specify that the inner surface of the tube is a portion of a flow cell reactor comprising multiple microfluidic channels.  However, Meagher teaches that a microfluidic chip contains circuits of tiny chambers and channels, which leads to less expensive and faster analysis (e.g., pages 2-4).  One would have been motivated to include the tube of the ‘230 patent in a microfluidic device containing multiple channels in order to provide a device that allows for less expensive and faster analysis as taught by Meagher.  Accordingly, instant claim 39 is not patentably distinct from the claims of the ‘230 patent.

Claims 21-29, 34, 35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 17 of U.S. Patent No. 10,041,066 B2 (hereinafter the ‘066 patent) in view of Shendure et al (US Patent No. 10,457,936 B2) and Meagher, RJ. (Microfluidic tools for microbiome and metagenomic analysis. No. SAND2010-8788P. Sandia National Lab.(SNL-CA), Livermore, CA (United States), December 17, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 17 of the ‘066 patent depends from claim 1 and is drawn to a combining target DNA with a “solid support having transposome complexes immobilized thereon, wherein said transposome complexes comprise a transposase bound to a first polynucleotide, wherein the first polynucleotide comprises: (i) a 3’ portion comprising a transposon end sequence, and (ii) a first tag comprising a first tag domain, wherein the transposome complexes are homodimers, the homodimers comprising a first plurality of homodimers comprising a first polynucleotide of a first sequence and a second plurality of homodimers comprising a first polynucleotide of a second sequence,” wherein cleavage produces solid support-bound, fragmented DNA (DNA:DNA duplex of the claims).  Claim 17 of the ‘066 patent anticipates instant claims 21-24.  
Claim 2 of the ‘066 patent depends from claim 1 and specifies that the tag domain comprises a region for cluster amplification.  Claim 3 of the ‘066 patent depends from claim 1 and specifies that the tag domain comprises a region for priming a sequencing reaction.  Claim 4 of the ‘066 patent depends from claim 1 and requires the tag domain to comprise an index domain, an amplification domain, or both.  Accordingly, instant claims 25, 26 and 28 are not patentably distinct from the claims of the ‘066 patent.
Claim 5 of the ‘066 patent depends from claim 1 and requires the transposome complexes to comprise a hyperactive Tn5 transposase.  Accordingly, instant claim 34 is not patentably distinct from the claims of the ‘066 patent.  
The claims of the ‘066 patent do not specify that the transposon composition comprises a biotin.  However, Shendure et al teach a composition comprising a transposon composition immobilized on a bead via biotin (e.g., column 26, lines 47-59).  Because the claims of the ‘066 patent require immobilization of the transposome complexes, it would have been obvious to one to use a prior art immobilization structure such as biotin to predictably achieve the immobilization of the transposon composition, and thereby immobilize the transposome.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘066 patent.
The claims of the ‘066 patent do not specify that the tag domain comprises a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Shendure et al teach a composition comprising a DNA:DNA duplex in the form of a target DNA molecule immobilized on a flowcell, and a transposome comprising a transposase loaded with compatible adaptors (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  Shendure et al teach loading the transposase with synthetic DNA oligonucleotides containing transposase mosaic end (ME), primer sites, and flowcell adapter sequence, which are annealed to form a double-stranded nucleic acid (e.g., column 31, lines 38-43).  Shendure et al teach that transposition will result in one of the adaptors (ME at the 3’ end) being directly linked (i.e., the transferred strand of the claims), and the other remaining bound via hybridization (i.e., the nontransferred strand of the claims) (e.g., column 22, lines 29-36).  Shendure et al teach the composition where the transposon comprises DNA sequence with an outer flowcell primer (capture tag domain of claims), a degenerate barcode (tags amplification products; amplification tag domain), and inner sequence primer (sequencing tag domain), and the transposase recognition sequence, such that the sequence is added by the transposase (e.g., column 22, line 64 to column 23, line 9).  It would have been obvious to one to include the tag domains of Shendure et al in the tag domain of the ‘066 patent, because both the ‘066 patent and Shendure et al are directed to a composition of transposon tagged DNA.  One would have been motivated to include the tags of Shendure et al to add additional functionality to the tag domain of the ‘066 patent.  Accordingly, instant claim 29 is not patentably distinct from the claims of the ‘066 patent.
The claims of the ‘066 patent do not specify that the solid support is a flow cell.  However, Shendure et al teach a composition comprising a DNA:DNA duplex in the form of a target DNA molecule immobilized on a flowcell, and a transposome comprising a transposase loaded with compatible adaptors (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  It would have been obvious to use the flowcell of Shendure as the solid support in the invention of the ‘066 claims, because one would have used a solid support known to be functional for transposome immobilization.  Accordingly, instant claims 35 and 40 are not patentably distinct from the claims of the ‘066 patent.
The claims of the ‘066 patent do not specify that the solid support is a flow cell reactor comprising multiple microfluidic channels.  However, Meagher teaches that a microfluidic chip contains circuits of tiny chambers and channels, which leads to less expensive and faster analysis (e.g., pages 2-4).  One would have been motivated to include the solid support of the ‘066 patent as a surface of a channel in a microfluidic device containing multiple channels in order to provide a device that allows for less expensive and faster analysis as taught by Meagher.  Accordingly, instant claim 39 is not patentably distinct from the claims of the ‘066 patent.

Claims 21-30, 34, 35, 39 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 14, 21 and 28 of U.S. Patent No. 10,988,760 B2 (hereinafter the ‘760 patent) in view of Shendure et al (US Patent No. 10,457,936 B2) and Meagher, RJ. (Microfluidic tools for microbiome and metagenomic analysis. No. SAND2010-8788P. Sandia National Lab.(SNL-CA), Livermore, CA (United States), December 17, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 28 of the ‘760 patent is drawn to the application of target DNA molecules to the solid support of claim 1 under conditions whereby the target DNA molecules are fragmented by the transposome complexes to produce an immobilized library of double-stranded fragments (DNA:DNA duplex of the claims).  The solid support comprises immobilized transposome complexes, “wherein each transposome complex comprises a homodimer of a transposase non-covalently bound to a first polynucleotide of a double-stranded nucleic acid comprising the first polynucleotide and a second polynucleotide, wherein the first polynucleotide comprises: (i) a 3' portion comprising a transposon end sequence, and (ii) a first tag comprising a tag domain; wherein the second polynucleotide comprises a region complementary to the transposon end sequence; wherein the transposome complexes comprise a first subset of homodimers, the first subset comprising a first sequence of the first polynucleotide, and a second subset of homodimers, the second subset comprising a second sequence of the first polynucleotide, wherein the second sequence is different than the first sequence; and the transposome complexes are bound to an immobilized oligonucleotide).  Claim 28 of the ‘760 patent anticipates instant claims 21-24.
Claim 2 depends from claim 1 and specifies that the tag domain comprises a sequence region for cluster amplification or priming a sequencing reaction.  Accordingly, instant claims 25, 26 and 28 are not patentably distinct from the claims of the ‘760 patent. 
Claim 14 depends from claim 1 and specifies that the solid support is a surface of a flow cell or a population of microparticles distributed on a solid surface of a flow cell.  Accordingly, instant claims 35 and 40 are not patentably distinct from the claims of the ‘760 patent.
Claim 21 of the ‘760 patent specifies that the immobilized complexes on the solid support are provided by coupling amplification primers to the solid support and hybridizing the second polynucleotide to the one or more amplification primers.  Accordingly, claims 30 is not patentably distinct from the claims of the ‘760 patent.
The claims of the ‘760 patent do not specify that the transposon composition comprises a biotin.  However, Shendure et al teach a composition comprising a transposon composition immobilized on a bead via biotin (e.g., column 26, lines 47-59).  Because the claims of the ‘760 patent require immobilization of the transposome complexes, it would have been obvious to one to use a prior art immobilization structure such as biotin to predictably achieve the immobilization of the transposon composition, and thereby immobilize the transposome.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘760 patent.
The claims of the ‘760 patent do not specify that the tag domain comprises a sequencing tag domain, a capture tag domain, and an amplification tag domain.  The claims of the ‘760 patent do not specify that the transposase is Tn5 transposase.  However, Shendure et al teach a composition comprising a DNA:DNA duplex in the form of a target DNA molecule immobilized on a flowcell, and a transposome comprising a transposase loaded with compatible adaptors (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  Shendure et al teach loading the transposase with synthetic DNA oligonucleotides containing transposase mosaic end (ME), primer sites, and flowcell adapter sequence, which are annealed to form a double-stranded nucleic acid (e.g., column 31, lines 38-43).  Shendure et al teach that transposition will result in one of the adaptors (ME at the 3’ end) being directly linked (i.e., the transferred strand of the claims), and the other remaining bound via hybridization (i.e., the nontransferred strand of the claims) (e.g., column 22, lines 29-36).  Shendure et al teach the composition where the transposon comprises DNA sequence with an outer flowcell primer (capture tag domain of claims), a degenerate barcode (tags amplification products; amplification tag domain), and inner sequence primer (sequencing tag domain), and the transposase recognition sequence, such that the sequence is added by the transposase (e.g., column 22, line 64 to column 23, line 9).  It would have been obvious to one to include the tag domains of Shendure et al in the tag domain of the ‘760 patent, because both the ‘760 patent and Shendure et al are directed to a composition of transposon tagged DNA.  One would have been motivated to include the tags of Shendure et al to add additional functionality to the tag domain of the ‘760 patent.  Further, one would have been motivated to use the known transposase, Tn5, of Shendure et al in order to use a transposase suitable for the solid support.  Accordingly, instant claims 29 and 34 are not patentably distinct from the claims of the ‘760 patent.
The claims of the ‘760 patent do not specify that the solid support is a flow cell reactor comprising multiple microfluidic channels.  However, Meagher teaches that a microfluidic chip contains circuits of tiny chambers and channels, which leads to less expensive and faster analysis (e.g., pages 2-4).  One would have been motivated to include the solid support of the ‘760 patent as a surface of a channel in a microfluidic device containing multiple channels in order to provide a device that allows for less expensive and faster analysis as taught by Meagher.  Accordingly, instant claim 39 is not patentably distinct from the claims of the ‘760 patent.

Claims 21-29, 34, 35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,029,103 B2 (hereinafter the ‘103 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1), Shendure et al (US Patent No. 10,457,936 B2) and Meagher, RJ. (Microfluidic tools for microbiome and metagenomic analysis. No. SAND2010-8788P. Sandia National Lab.(SNL-CA), Livermore, CA (United States), December 17, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 5 is drawn to a method comprising “a) providing a plurality of double-stranded polynucleotide molecules having a known length; b) attaching the plurality of double-stranded polynucleotide molecules to a surface, wherein a first portion on a first end of each of the polynucleotide molecules is attached to a first location of the surface and a second portion on a second end of each of the polynucleotide molecules is attached to a second location of the surface, wherein the first portion and second portion are located at the opposite ends of the double-stranded polynucleotide molecules; c) cleaving each of the double-stranded polynucleotide molecules at a position between the first portion and second portion, thereby separating the first portion and second portion of each of the plurality of double-stranded polynucleotide molecules on the surface; d) amplifying the first portion and second portion of each of the double-stranded polynucleotide molecules after step c) at the first location and second location, thereby producing a plurality of nucleic acid clusters on the surface; e) identifying the locations of the plurality of nucleic acid clusters on the surface using an imaging device and determining the distance from one cluster of the plurality of nucleic acid clusters to another cluster of the plurality of nucleic acid clusters on the surface; f) determining the sequences of the first portion and the second portion of each of the double-stranded polynucleotide molecules in the plurality of nucleic acid clusters after step e); and g) comparing the locations of the plurality of nucleic acid clusters on the surface, wherein the distance from said one cluster to said another cluster determines the probability of whether the sequence of the first portion and the sequence of the second portion are located on the same target polynucleotide molecule,” “wherein the cleaving step is carried out by contacting each of the double-stranded molecules with a transposase to insert a transposon at a position between the first portion and second portion, thereby separating the first portion and second portion.”  Claim 5 encompasses a composition comprising a double-stranded molecule (DNA:DNA duplex of the claims), and a transposome complex comprising a transposase and a transposon composition.  The claims of the ‘103 patent do not specify that the transposon composition comprises a double-stranded nucleic acid comprising a transferred strand comprising a first transposon sequence and a non-transferred strand comprising a second transposon sequence that is complementary to the first transposon sequence.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand an a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘103 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 21-26, 28, 29 and 34 are not patentably distinct from the claims of the ‘103 patent.
The claims of the ‘103 patent do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘103 patent.
The claims of the ‘103 patent do not specify that the surface is a flow cell.  However, Shendure et al teach a composition comprising a DNA:DNA duplex in the form of a target DNA molecule immobilized on a flowcell, and a transposome comprising a transposase loaded with compatible adaptors (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  It would have been obvious to use the flowcell of Shendure as the solid support in the invention of the ‘103 claims, because one would have used a solid support known to be functional for transposome immobilization.  Accordingly, instant claims 35 and 40 are not patentably distinct from the claims of the ‘103 patent.
The claims of the ‘103 patent do not specify that the solid support is a flow cell reactor comprising multiple microfluidic channels.  However, Meagher teaches that a microfluidic chip contains circuits of tiny chambers and channels, which leads to less expensive and faster analysis (e.g., pages 2-4).  One would have been motivated to use the microfluidic channel as a flow cell surface in the ‘103 patent claims in order to provide a device that allows for less expensive and faster analysis as taught by Meagher.  Accordingly, instant claim 39 is not patentably distinct from the claims of the ‘103 patent.

Claims 21-29, 34, 35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 18 and 19 of U.S. Patent No. 11,279,975 B2 (hereinafter the ‘975 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1) and Meagher, RJ. (Microfluidic tools for microbiome and metagenomic analysis. No. SAND2010-8788P. Sandia National Lab.(SNL-CA), Livermore, CA (United States), December 17, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘936 patent encompasses a composition comprising a “plurality of polynucleotides attached to a surface, wherein each of the plurality of polynucleotide comprises a first portion, a second portion, and a region between the first portion and the second portion, the end of the first portion of each of the polynucleotides is attached to one location of the surface and the end of the second portion of each of the polynucleotides is attached to another location of the surface, and wherein the plurality of polynucleotides is of known length.” Claim 8 of the ‘936 patent depends from claim 1 and requires “a transposase and the region between the first portion and the second portion comprises a transposon.”  Claim 3 of the ‘936 patent indicates that the polynucleotides are double-stranded (double-stranded polynucleotide and double-stranded transposon composition).  Claim 19 of the ‘936 patent indicates that the polynucleotide are from fragmented genomic DNA (DNA:DNA duplex of the instant claims).  
The claims of the ‘936 patent do not specify that the transposon composition comprises a double-stranded nucleic acid comprising a transferred strand comprising a first transposon sequence and a non-transferred strand comprising a second transposon sequence that is complementary to the first transposon sequence.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand an a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘936 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 21-26, 28, 29 and 34 are not patentably distinct from the claims of the ‘936 patent.
Claim 18 of the ‘936 patent depends from claim 1 and limits the surface to the surface of a flow cell.  Accordingly, instant claims 35 and 40 are not patentably distinct from the claims of the ‘936 patent.
The claims of the ‘936 patent do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘936 patent.
The claims of the ‘936 patent do not specify that the solid support is a flow cell reactor comprising multiple microfluidic channels.  However, Meagher teaches that a microfluidic chip contains circuits of tiny chambers and channels, which leads to less expensive and faster analysis (e.g., pages 2-4).  One would have been motivated to use the microfluidic channel as a flow cell surface in the ‘936 patent claims in order to provide a device that allows for less expensive and faster analysis as taught by Meagher.  Accordingly, instant claim 39 is not patentably distinct from the claims of the ‘936 patent.

Claims 21-35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 9 and 27 of U.S. Patent No. 9,574,226 B2 (hereinafter the ‘226 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1) and Banerjee et al (WO 2007/123744 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘226 application encompasses the provision of “one or more nucleic acid duplexes immobilized on a solid support, wherein the one or more nucleic acid duplexes are DNA:RNA duplexes.”  The duplexes are contacted with “the transposase and transposition composition…wherein the transposon composition comprises a double stranded nucleic acid molecule comprising a transferred strand and a non-transferred strand.”  Thus, claim 1 of the ‘226 patent anticipates instant claims 21 and 22.
Claim 4 of the ‘226 patent requires the solid support to contain immobilized primers, and the RNA strand of the duplex to comprise a sequence complementary to at least a portion of the one or more immobilized primers, where the RNA is hybridized to the immobilized primers.  Thus, claim 4 of the ‘226 patent anticipates instant claim 30.
Claim 5 of the ‘226 patent depends from claim 3 and specifies that the primers comprise a polyT sequence.  Thus, instant claim 31 is not patentably distinct from the claims of the ‘226 patent.  
Claim 8 of the ‘226 patent depends from claim 4 and requires the immobilized primers to comprise target specific primers capable of hybridizing to the one or more RNA molecules.  Thus, claim 8 of the ‘226 patent anticipates instant claim 32.
Claim 9 of the ‘226 patent depends from claim 4 and requires the one or more RNA molecules to each comprise a 3' adaptor comprising a sequence complementary to the plurality of immobilized primers or a subset thereof; and wherein the hybridizing comprises hybridizing the one or more RNA molecules comprising the 3' adaptor to the immobilized primers.  Thus, claim 9 of the ‘226 patent anticipates instant claim 33.
Claim 27 of the ‘226 patent depends from claim 1 and requires the transferred strand to comprise a tag to preserve strand information.  Thus, claim 27 anticipates instant claim 23.
The claims of the ‘226 patent do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  The claims of the ‘226 patent do not require the transposase to be Tn5 transposase.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand an a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘226 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 24-26, 28, 29 and 34 are not patentably distinct from the claims of the ‘226 patent.
The claims of the ‘226 patent do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘226 patent.
The claims of the ‘226 patent do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘226 patent is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘226 patent.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘226 patent.

Claims 21-30, 32-35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,267,804 B2 (hereinafter the ‘804 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1) and Banerjee et al (WO 2007/123744 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘804 patent encompasses the production of a solid support comprising an attached DNA:DNA duplex synthesized from a captured single stranded DNA template, and a transposase and transposon, wherein the transposon comprises a double stranded nucleic acid molecule comprising a transferred strand and a non-transferred strand.  Thus, claim 1 of the ‘804 patent anticipates instant claims 21 and 22.
Claim 3 of the ‘804 patent requires capturing the one or more target nucleic acids by hybridization to one or more capture probes immobilized on a solid support that are complementary to at least a portion of the one or more target nucleic acids.  Thus, claim 3 of the ‘804 patent anticipates instant claims 30 and 32.
Claim 4 of the ‘804 patent requires the target to comprise a 3’ adaptor with sequence complementary to one or more capture probes immobilized on the support, and wherein the capturing step comprises hybridizing the one or more target nucleic acid comprising the 3’-adaptor to the one or more capture probes immobilized on the solid support.  Thus, claim 4 of the ‘804 patent anticipates instant claims 30 and 33.
The claims of the ‘804 patent do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  The claims of the ‘804 patent do not require the transposase to be Tn5 transposase.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand an a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘804 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 23-26, 28, 29 and 34 are not patentably distinct from the claims of the ‘804 patent.
The claims of the ‘804 patent do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘804 patent.
The claims of the ‘804 patent do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘804 patent is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘804 patent.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘804 patent.

Claims 21-30, 32-35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,443,087 B2 (hereinafter the ‘087 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1), Shendure et al (US Patent No. 10,457,936 B2) and Banerjee et al (WO 2007/123744 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘087 patent encompasses a solid substrate having a surface comprising capture probes associated with template nucleic acid, and transposomes, where each transposome comprises a transposon sequence and a transposase.  Claim 1 of the ‘087 patent does not specify that the template DNA is a DNA:DNA duplex, or that the transposase is Tn5 transposase.  The claims of the ‘804 patent do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘087 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 21-26, 28, 29, 30 and 34 are not patentably distinct from the claims of the ‘087 patent.
The claims of the ‘087 patent do not specify that the immobilized primers each comprise a target specific primer and the duplex comprises a sequence complementary to each target specific primer, or that each duplex comprises a 3’ adaptor, wherein the 3’ adaptor comprises a sequence complementary to the plurality of immobilized primers or a subset thereof.  However, Shendure et al teach that the target DNA comprises an adaptor that is complementary to a plurality of immobilized primers (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  It would have been obvious to one to use the adaptor on the target sequence and the primer complementary to the adaptor as the capture probes in order to provide reliable sequences for capture according to the claims of the ‘087 patent.  Accordingly, instant claims 32 and 33 are not patentably distinct from the claims of the ‘087 patent.
The claims of the ‘087 patent do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘087 patent.
The claims of the ‘087 patent do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘087 patent is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘087 patent.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘087 patent.

Claims 21-30, 32-35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,299,765 B2 (hereinafter the ‘765 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1), Shendure et al (US Patent No. 10,457,936 B2) and Banerjee et al (WO 2007/123744 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘765 patent encompasses a solid substrate having a surface comprising capture probes associated with template nucleic acid, and transposomes, where each transposome comprises a transposon sequence and a transposase.  Claim 1 of the ‘765 patent does not specify that the template DNA is a DNA:DNA duplex, or that the transposase is Tn5 transposase.  The claims of the ‘765 patent do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘765 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 21-26, 28, 29, 30 and 34 are not patentably distinct from the claims of the ‘765 patent.
The claims of the ‘765 patent do not specify that the immobilized primers each comprise a target specific primer and the duplex comprises a sequence complementary to each target specific primer, or that each duplex comprises a 3’ adaptor, wherein the 3’ adaptor comprises a sequence complementary to the plurality of immobilized primers or a subset thereof.  However, Shendure et al teach that the target DNA comprises an adaptor that is complementary to a plurality of immobilized primers (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  It would have been obvious to one to use the adaptor on the target sequence and the primer complementary to the adaptor as the capture probes in order to provide reliable sequences for capture according to the claims of the ‘765 application.  Accordingly, instant claims 32 and 33 are not patentably distinct from the claims of the ‘765 application.
The claims of the ‘765 patent do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘765 patent.
The claims of the ‘765 patent do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘765 patent is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘765 patent.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘765 patent.

Claims 21-30, 32-35, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, 12 and 16 of copending Application No. 17/689,500 (hereinafter the ‘500 application) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1), Shendure et al (US Patent No. 10,457,936 B2) and Banerjee et al (WO 2007/123744 A2). 
Claim 1 of the ‘500 application is drawn to a “reaction vessel for sequencing a target nucleic acid comprising: a substrate comprising a surface comprising capture probes comprising nucleic acids, wherein the substrate can be used for sequencing associated template nucleic acids; and a reaction volume in fluid communication with the surface comprising: a transposase, a plurality of template nucleic acids prepared by contacting a target nucleic acid with a plurality of transposomes, wherein the template nucleic acids are fragmented after insertion of a transposome sequence, and wherein each transposome comprises a transposon sequence that hybridizes to the capture probes and the transposase, and a polymerase or ligase.”  Claim 7 of the ‘500 application specifies that the template nucleic acids are hybridized to the capture probe.  Claim 11 specifies that the transposase is Tn5 transposase.  Claim 12 specifies that the target nucleic acid is genomic DNA.  Claim 16 is drawn to a flowcell comprising the vessel of claim 1.  Accordingly, instant claims 21, 22, 30, 34 and 35 are not patentably distinct from the claims of the ’500 application.
The claims of the ‘500 application do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘500 application in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 23-26, 28 and 29 are not patentably distinct from the claims of the ‘500 application.
The claims of the ‘500 application do not specify that the immobilized primers each comprise a target specific primer and the duplex comprises a sequence complementary to each target specific primer, or that each duplex comprises a 3’ adaptor, wherein the 3’ adaptor comprises a sequence complementary to the plurality of immobilized primers or a subset thereof.  However, Shendure et al teach that the target DNA comprises an adaptor that is complementary to a plurality of immobilized primers (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  It would have been obvious to one to use the adaptor on the target sequence and the primer complementary to the adaptor as the capture probes in order to provide reliable sequences for capture according to the claims of the ‘500 application.  Accordingly, instant claims 32 and 33 are not patentably distinct from the claims of the ‘500 application.
The claims of the ‘500 application do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘500 application.
The claims of the ‘500 application do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘500 application is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘‘500 application.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘500 application.
This is a provisional nonstatutory double patenting rejection.

Claims 21-30, 32-35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,677,132 B2 (hereinafter the ‘132 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1), Shendure et al (US Patent No. 10,457,936 B2) and Banerjee et al (WO 2007/123744 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 12 of the ‘132 patent encompasses the provision of a solid support having an immobilized transposon end region and a transposase bound to the transposon end region to form a support bound transposome complex, and a target polynucleotide, where the target polynucleotide becomes immobilized through the 3’ end of the transferred strand of the transposon end.  Claim 12 of the ‘132 patent does not specify that the template DNA is a DNA:DNA duplex, or that the transposase is Tn5 transposase.  The claims of the ‘132 patent do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘132 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 21-26, 28, 29, 30 and 34 are not patentably distinct from the claims of the ‘132 patent.
The claims of the ‘132 patent do not specify that the immobilized primers each comprise a target specific primer and the duplex comprises a sequence complementary to each target specific primer, or that each duplex comprises a 3’ adaptor, wherein the 3’ adaptor comprises a sequence complementary to the plurality of immobilized primers or a subset thereof.  However, Shendure et al teach that the target DNA comprises an adaptor that is complementary to a plurality of immobilized primers (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  It would have been obvious to one to use the adaptor on the target sequence and the primer complementary to the adaptor as the capture probes in order to provide reliable sequences for capture according to the claims of the ‘132 patent.  Accordingly, instant claims 32 and 33 are not patentably distinct from the claims of the ‘132 patent.
The claims of the ‘132 patent do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘132 patent.
The claims of the ‘132 patent do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘132 patent is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘132 patent.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘132 patent.

Claims 21-29, 34, 35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 11,453,875 B2 (hereinafter the ‘875 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1) and Banerjee et al (WO 2007/123744 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘875 patent encompasses the provision of a solid support comprising immobilized transposome complexes and target nucleic acid.  Dependent claim 3 requires the transposome complexes to comprise biotin.  Dependent claim 4 limits the sample to one that contains purified genomic DNA (DNA:DNA duplex).  Dependent claim 5 specifies that the transposome complexes are duplexes, where each duplex comprises a transposase enzyme and two surface-bound oligonucleotide sequences.  The claims of the ‘875 patent do not specify that the transposon is double-stranded with a non-transferred strand and a complementary transferred strand.  The claims of the ‘875 patent do not specify that the transposase is Tn5 transposase.  The claims of the ‘875 patent do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘875 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 21-29 and 34 are not patentably distinct from the claims of the ‘132 patent.
The claims of the ‘875 patent do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘875 patent is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘875 patent.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘875 patent.

Claims 21-30, 32-35, 39 and 40 str provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/890,632 (hereinafter the ‘632 application) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1), Shendure et al (US Patent No. 10,457,936 B2) and Banerjee et al (WO 2007/123744 A2).
Claim 1 of the ‘632 application encompasses the provision of a solid support comprising an immobilized capture sequence hybridized to a single-stranded nucleic acid, which is extended to form a double-stranded nucleic acid, and a transposome complex suitable for tagmentation of the double-stranded nucleic acid.  Claim 10 of the ‘632 application specifies that the solid support is the surface of a flow cell.  The claims of the ‘632 application do not specify that the template DNA is a DNA:DNA duplex, or that the transposase is Tn5 transposase.  The claims of the ‘632 application do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘632 application in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 21-26, 28, 29, 30 and 34 are not patentably distinct from the claims of the ‘632 application.
The claims of the ‘632 application do not specify that the immobilized primers each comprise a target specific primer and the duplex comprises a sequence complementary to each target specific primer, or that each duplex comprises a 3’ adaptor, wherein the 3’ adaptor comprises a sequence complementary to the plurality of immobilized primers or a subset thereof.  However, Shendure et al teach that the target DNA comprises an adaptor that is complementary to a plurality of immobilized primers (e.g., column 2, lines 31-47; column 11, lines 30-40; column 12, lines 48-55; Example 3).  It would have been obvious to one to use the adaptor on the target sequence and the primer complementary to the adaptor as the capture probes in order to provide reliable sequences for capture according to the claims of the ‘632 application.  Accordingly, instant claims 32 and 33 are not patentably distinct from the claims of the ‘632 application.
The claims of the ‘632 application do not specify that the transposon composition comprises a label.  However, Grunenwald et al teach that the transferred strand of the first transposon end or of the second transposon end is labeled with an affinity-binding molecule, such as biotin, or a detectable molecule, such as a fluorescent dye, which allows for capture or detection of the tagged DNA fragments (e.g., paragraph [0274]).  It would have been obvious to one to use include the label of Grunenwald et al in order to impart the functional properties of capture and/or detection of the tagged DNA fragments.  Accordingly, instant claim 27 is not patentably distinct from the claims of the ‘632 application.
The claims of the ‘632 application do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘632 application is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘632 application.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘632 application.
This is a provisional nonstatutory double patenting rejection.


Claims 21-29, 32-35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 16 of U.S. Patent No. 11,306,348 B2 (hereinafter the ‘348 patent) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1) and Banerjee et al (WO 2007/123744 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 11 of the ‘348 patent encompasses a solid support with an immobilized binding element that optionally comprises biotin, and an immobilized transposome complex comprising a transposase and a transposon comprising a 3’ transposon end sequence, complementary 5’ transposon end sequence, and 5’ and 3’ adaptor sequences that are non-complementary.  The solid support further comprises a plurality of target nucleic acid fragments joined to the 3’ end of the transposon.  The claims of the ‘348 patent do not specify that the target nucleic acid is a DNA:DNA duplex and do not specify that the transposase is Tn5 transposase.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘348 patent in order to provide such a composition with the claimed function.  Accordingly, instant claims 21-23, 27 and 34 are not patentably distinct from the claims of the ‘348 patent.
Claim 16 of the ‘348 patent specifies that the adaptor is a sequence chosen from primer sequences, anchor sequences, universal sequences, spacer regions, index sequences, capture sequences, barcode sequences, cleavage sequences, sequencing-related sequences, and combinations thereof.  Accordingly, instant claims 24-26, 28 and 29 are not patentably distinct from the claims of the ‘348 patent.
The claims of the ‘348 patent do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the target nucleic acid of the ‘348 patent is immobilization, and Banerjee et al teach the immobilization of nucleic acid in a flow cell, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘348 patent.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘348 patent.

Claims 21-29, 32-35, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 24 and 29 of copending Application No. 16/739,739 in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1). 
Claim 29 of the ‘739 application encompasses a solid support with a transposome complex immobilized to the solid support, wherein the transposome complex comprises: (a) a transposase; (b) a first transposon comprising a 3’ transposon end sequence and a 5’ adaptor sequence; (c) a second transposon comprising a 5’ transposon end sequence and a 3’ adaptor sequence, wherein the 5’ transposon end sequence is complementary to at least a portion of the 3’ transposon end sequence; and (d) an attachment polynucleotide comprising an attachment adaptor sequence hybridized to one of the two adaptor sequences and a binding element, optionally biotin, where the binding element is immobilized to the solid support.  The solid support further comprises a plurality of target DNA fragments joined to the 3’ end of the transposon.  The claims of the ‘739 application do not specify that the DNA is a DNA:DNA duplex and do not specify that the transposase is Tn5 transposase.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘739 application in order to provide such a composition with the claimed function.  Accordingly, instant claims 21-23, 27 and 34 are not patentably distinct from the claims of the ‘739 application.
Claim 5 of the ‘739 application specifies that the attachment polynucleotide further comprises a spacer region, an anchor region, a primer sequence, or an index tag sequence, or a combination thereof, and optionally further comprises a capture sequence, a barcode sequence, a cleavage sequence, or a sequencing-related sequence, or a combination thereof.  Accordingly, instant claims 24-26, 28 and 29 are not patentably distinct from the claims of the ‘739 application.
Claim 24 of the ‘739 application specifies that the solid support is a flow cell or a surface of a microfluidic device.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘739 application.
This is a provisional nonstatutory double patenting rejection.

Claims 21-29, 32-35, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/140,434 (hereinafter the ‘434 application) in view of Grunenwald et al (US Patent Application Publication No. 2010/0120098 A1) and Banerjee et al (WO 2007/123744 A2). 
Claim 15 of the ‘434 application encompasses the provision of a solid support comprising an affinity binding partner, optionally biotin, attached to a second transposon end, a transposase, a first transposon comprising a 3’ portion comprising a first transposon end sequence, a first adaptor sequence at the 5’ end of the first transposon end sequence, a second transposon comprising a second transposon end sequence complementary to at least a portion of the first transposon end sequence, and fragments from double-stranded target nucleic acid (DNA:DNA duplex) joined to the 3’ end of the first transposon.  Thus, claim 15 of the ‘434 application anticipates instant claims 21-23 and 27.  
The claims of the ‘434 application do not specify that the transposase is Tn5 transposase.  The claims of the ‘434 application do not require the tag to be 5’ of the transposon sequence and to comprise a sequencing tag domain, a capture tag domain, and an amplification tag domain.  However, Grunenwald et al teach that the use of a transposase and transposon end for generating extensive fragmentation and 5’-tagging of double-stranded target DNA in vitro, which makes use of a Tn5 transposase and a transposon composition comprising a transferred strand and a non-transferred strand, where the transferred strand comprises 5’ tag domains, including one or more of a restriction site domain, a capture tag domain, a sequencing tag domain, an amplification tag domain, a detection tag domain, an address tag domain, and a transcription promoter domain (e.g., Abstract; paragraphs [0030], [0049] and [0056]).  One would have been motivated to use the known transposase and transposon composition of Grunewald in the claims of the ‘875 patent in order to provide such a composition with the claimed function and with further functionality provided by the additional one or more domains.  Accordingly, instant claims 24-26 and 34 are not patentably distinct from the claims of the ‘132 patent.
The claims of the ‘434 application do not specify that the support is a flowcell with multiple microfluidic channels.  However, Banerjee et al teach that flowcells can have more than one fluidic channel, such as 6, 8, 10, 16 or more channels, in which a polynucleotide is directly attached to the flowcell, or where the polynucleotides are attached to one or more beads arrayed upon the flowcell (e.g., paragraphs [0009] and [0071]-[0074]; Fig. 4).  Banerjee et al teach flowcells that have channels that are 100 micrometers deep (e.g., paragraph [0074]).  Banerjee et al teach that the disclosed invention provides economical devices for the sequencing of nucleic acid molecules (e.g., paragraph [0006]).  Because the intended use of the ‘434 application is sequencing, and Banerjee et al teach the immobilization of nucleic acid in a flow cell for sequencing, it would have been obvious to use the microfluidic channels of Banerjee et al as the solid support in the claims of the ‘434 application.  One would have been motivated to use an economical device as taught by Banerjee et al.  Accordingly, instant claims 35, 39 and 40 are not patentably distinct from the claims of the ‘434 application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699